Citation Nr: 0631974	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability.

2. Entitlement to service connection for hypothyroidism.

3. Entitlement to service connection for chest pain.

4. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant/claimant served on active duty for training 
from March 3, 1975 to April 11, 1975 and had reserve service, 
with several periods of active duty for training (ACDUTRA) 
from April 1975 to June 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In 
correspondence received in January 2004, the appellant 
requested a videoconference hearing at the RO; he was 
scheduled for a Travel Board hearing in June 2006.  He failed 
to report for the hearing, and has not requested that it be 
rescheduled.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) and the regulations implementing it 
apply in the instant case.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the claimant in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

May 2002 RO correspondence indicates the appellant's claims 
file was lost and needed to be rebuilt.  Thus, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  

The RO requested the claimant's service medical records 
(SMRs) from the National Personnel Records Center (NPRC) in 
March 2002 and November 2003 and from the Records Management 
Center (RMC) in May 2002 and January 2004.  Responses from 
both depositories indicated they did not have any SMRs on 
file for the appellant.  The NPRC sent some service personnel 
records and indicated the record appeared to be incomplete.  
In December 2003, the RO requested verification of the 
claimant's service and his SMRs from Texas's Adjutant 
General's Office (AGO).  The records received from the AGO 
included the appellant's retirement credits record which 
verified he had active duty from March 1975 to April 1975 and 
subsequent reserve service until June 2001.  These records 
show the claimant served nine periods of ACDUTRA between June 
1976 and July 1984; however, they do not reflect any periods 
of ACDUTRA after July 1984.  

In June 2003, the appellant submitted several SMRs showing he 
received treatment for back pain during periods of ACDUTRA in 
June 1990, August 1991, and November 1999.  It appears from 
these records that the claimant had at least three periods of 
ACDUTRA after July 1984; however, these periods have not been 
verified by the service department.  

SMRs submitted by the appellant show that during a period of 
ACDUTRA in June 1990 he strained his lumbar spine while he 
was carrying a five gallon water drum fifty yards to the mess 
hall.  During a subsequent period of ACDUTRA in August 1991, 
he felt a sharp pain in his hip while he was moving the foot 
locker at the end of his bunk.  The diagnosis was mechanical 
low back pain.  Medical care providers noted both of these 
incidents occurred in the line of duty.  A March 2002 MRI of 
the lumbar spine shows the appellant had a small, left 
central disc extrusion at L5-S1 with impingement upon the 
left S1 nerve root and moderate bilateral exit foraminal 
stenosis at L5-S1.  On October 2003 VA examination, the 
claimant reported having fusion surgery on his lower back for 
a L3-4 lesion in October 2002.  He told the examiner he 
injured his back when he fell during basic training in 1975.  
The diagnosis was residuals of status post surgery of the 
lower back.  The examiner stated he reviewed the claimant's 
medical records and that there was no record of an injury 
from 1975, but noted the appellant injured his back in 
November 1999 and had a work related injury in February 2002.  
He provided the following opinion: "It is as likely as not 
that injuries in service contributed to the disc problem 
which was caused by some other injury."  As it appears this 
opinion was provided on a less than complete record [it is 
also notable that the examiner did not mention the June 1990 
and August 1991 records of treatment for low back strain and 
pain], and it is unclear whether the appellant's current back 
disability is related to an injury during ACDUTRA or to 
intercurrent injuries, another examination is necessary. 

Additionally, the appellant has current diagnoses of 
hypothyroidism and hearing loss and has alleged that these 
conditions are related to his military service.  An August 
1999 private medical record notes the appellant has had 
hypothyroidism over the last ten years; he was in the reserve 
service during this time period.  However, as the claimant's 
SMRs appear to be incomplete, it is unclear whether he 
experienced events during ACDUTRA that could be related to 
the onset of either hypothyroidism or hearing loss 
disability.  

The appellant has also alleged that he experienced chest pain 
during his reserve service.  Service connection may be 
available for an appellant serving a period of inactive duty 
training (INACDUTRA), if the appellant was disabled from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24).  June 1999 records from Darnall Army 
Community Hospital show the appellant was treated for chest 
pain and shortness of breath; the results of two portable 
chest scans were normal.  As the claimant's SMRs are 
incomplete, it is unclear whether the June 1999 chest pain is 
the only instance for which he seeks service connection.  
Further development of the evidence is necessary to determine 
whether the appellant experienced a cardiac event during 
ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search of all potential 
depositories where the appellant's active 
duty and reserve service records could be 
retired to obtain all SMRs and to verify 
any periods of ACDUTRA between July 1984 
and June 2001.  The search should include 
(but not necessarily be limited to) the 
NPRC, the RMC, and the specific National 
Guard reserve unit(s) to which the 
appellant was assigned during his reserve 
service.  The RO should also ask the 
appellant to send any other service 
records he might have in his possession.  
If any location contacted suggests other 
sources, those sources should be 
encompassed by the search.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

2.  If any records obtained indicate 
further development of the appellant's 
claims of service connection for 
hypothyroidism, hearing loss, or chest 
pain is necessary, to include scheduling 
him for VA examinations, that development 
must be completed.

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
appellant's current back disability.  The 
examiner must review the appellant's 
claims file in conjunction with the 
examination.  The examiner should specify 
the diagnoses for any current back 
disabilities, and opine whether any 
diagnosed disability is at least as likely 
as not related to a back injury sustained 
during ACDUTRA.  Specifically, the 
examiner should note the claimant's 
accounts of injuries during ACDUTRA, any 
treatment records for injuries during 
ACDUTRA, as well as any treatment records 
of post-service intercurrent injuries.  
The examiner should explain the rationale 
for all opinions given.

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


